DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is an allowability notice in response to Applicant's remarks and amendments filed on 11/11/2021. Claims 1 and 4 are currently amended, claim 2 is cancelled and claim 3 is previously presented. Accordingly, Claims 1 and 3-4 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a rotary piston extruder head for 3D printer as instantly claimed is that the prior arts Tomasiak (WO 2018/115467 — of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, fails to teach or suggest extruder head comprises working chamber having an epitrochoid profile is provided with a drive eccentric shaft located therein with an axis coinciding with a working chamber symmetry axis, and a three- sided rotor with an internal gear is arranged on the eccentric of the shaft; and wherein the working chamber is removable.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 3-4, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743